DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-12, 14-19, 21-22 and 25, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/10/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Debra L Mitchell (Reg. No 71,683) on 3/8/2022.

The application has been amended as follows:
Claim 9. (Currently Amended) An apparatus, comprising:
a first channel material of a channel structure extending vertically through a stack of alternating dielectric structures and conductive structures;
a second channel material of the channel structure adjacent to the first channel material and extending vertically through the stack, wherein a band gap of the second channel material is relatively larger than a band gap of the first channel material, each of the first channel material and the second channel material of the channel structure comprising substantially straight sidewalls along a height thereof, and lower surfaces of the first channel material and the second channel material are substantially coplanar with one another;
a conductive plug structure adjacent to the first channel material and the second channel material; and
an oxide-nitride-oxide (ONO) material directly contacting the substantially straight sidewalls of the first channel material along the height of the first channel material, the lower surfaces of the first channel material and the second channel material elevated relative to a lower surface of the ONO material.



Claim 20. (Currently Amended) A memory device, comprising:
access lines extending in a first lateral direction;
data lines extending in a second lateral direction, substantially transverse to the first lateral direction; and
memory cells proximate intersections of the access lines and the data lines, the memory cells comprising:
a first channel material having a first band gap;
a second channel material having a second band gap that is relatively larger than the first band gap, the second channel material laterally adjacent to the first channel material with lower surfaces of the second channel material substantially coplanar with lower surfaces of the first channel material;
a conductive plug adjacent to the first channel material and the second channel material; and
an oxide-nitride-oxide (ONO) structure comprising substantially linear sidewalls laterally contacting sidewalls of the first channel material, a lower surface of the ONO structure at an elevational level below the lower surfaces of the first channel material and the second channel material.

Claim 21. (Currently Amended) The memory device of claim 20, wherein the conductive plug and an additional conductive plug are in direct contact with each of the first channel material and the second channel material.



a processor; and
a microelectronic device operably coupled to the processor, the microelectronic device comprising:
vertical structures extending through a stack of alternating conductive materials and dielectric materials, each of the vertical structures comprising:
a channel structure comprising a crystalline material laterally adjacent to and substantially surrounding an amorphous material along a height thereof;
an oxide-nitride-oxide (ONO) structure comprising substantially linear sidewalls laterally adjacent to and substantially surrounding the channel structure, a lower surface of the ONO structure extending beyond a lower surface of the channel structure; and
a conductive plug structure adjacent to the channel structure, a band gap of the amorphous material of the channel structure relatively larger than band gaps of each of the crystalline material of the channel structure and the conductive plug structure;
data lines adjacent to the vertical structures; and 
a conductive gate structure comprising an uppermost one of the conductive materials of the stack laterally adjacent to the vertical structures, the conductive plug structure at least partially vertically overlapping the conductive gate structure.


Allowable Subject Matter

Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious:
The primary reason for the allowance of the claims is the inclusion of the limitation “ a second channel material adjacent to the first channel material and comprising substantially linear sidewalls extending vertically through the stack along an entire height of the first channel material, the second channel material having a second band gap that is relatively larger than the first band gap; an oxide-nitride-oxide (ONO) structure comprising substantially linear sidewalls directly laterally adjacent to the first channel material, wherein lower surfaces of the first channel material and the second channel material are vertically elevated relative to a lower surface of the ONO structure”, with combination of remaining features, as recited in claim 1. 
The primary reason for the allowance of the claims is the inclusion of the limitation “ each of the first channel material and the second channel material of the channel structure comprising substantially straight sidewalls along a height thereof, and lower surfaces of the first channel material and the second channel material are substantially coplanar with one another; a conductive plug structure adjacent to the first channel material and the second channel material; and an oxide-nitride-oxide (ONO) material directly contacting the substantially straight sidewalls of the first channel material along the height of the first channel material, the lower surfaces of the first channel material as recited in claim 9. 
The primary reason for the allowance of the claims is the inclusion of the limitation “forming a second channel material adjacent to the first channel material within the opening and comprising substantially linear sidewalls extending vertically through the stack along an entire height of the first channel material, lower surfaces of the first channel material and the second channel material vertically elevated relative to a lower surface of the ONO structure; forming a conductive plug structure within the opening and adjacent to each of the first channel material and the second channel material, a second band gap of the second channel material relatively larger than a first band gap of the first channel material; and forming a conductive line structure adjacent to the conductive plug structure”, with combination of remaining features, as recited in claim 14. 
The primary reason for the allowance of the claims is the inclusion of the limitation “ a second channel material having a second band gap that is relatively larger than the first band gap, the second channel material laterally adjacent to the first channel material with lower surfaces of the second channel material substantially coplanar with lower surfaces of the first channel material; a conductive plug adjacent to the first channel material and the second channel material; and an oxide-nitride-oxide (ONO) structure comprising substantially linear sidewalls laterally contacting sidewalls of the first channel material, a lower surface of the ONO structure at an elevational level below the as recited in claim 20. 
The primary reason for the allowance of the claims is the inclusion of the limitation “ an oxide-nitride-oxide (ONO) structure comprising substantially linear sidewalls laterally adjacent to and substantially surrounding the channel structure, a lower surface of the ONO structure extending beyond a lower surface of the channel structure; and a conductive plug structure adjacent to the channel structure, a band gap of the amorphous material of the channel structure relatively larger than band gaps of each of the crystalline material of the channel structure and the conductive plug structure; data lines adjacent to the vertical structures; and a conductive gate structure comprising an uppermost one of the conductive materials of the stack laterally adjacent to the vertical structures, the conductive plug structure at least partially vertically overlapping the conductive gate structure”, with combination of remaining features, as recited in claim 25.
LEE et al (US 2015/0221666 A1) discloses the memory cell structure on the channel layer 106 may include a semiconductor pattern 130 protruding from the channel layer 106, a vertical channel 145 extending in the first direction on the semiconductor pattern 130, a dielectric layer structure 140 surrounding an outer sidewall of the vertical channel 145, and a plurality of gate lines 180.  While FIG. 1 illustrates gate lines 180a through 180f and insulating interlayer patterns 116a through 116f alternately stacked on each other (Fig [1], Para [0067]).

However, CHO fails to disclose would not have rendered obvious the above-quoted features recited in claims 1, 9, 14, 20 and 25.

Claims 2-8, 10-13, 15-19, 21-24 and 26-29 are allowed as those inherit the allowable subject matter from clams 1, 9, 14, 20 and 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOIN M RAHMAN/Primary Examiner, Art Unit 2898